The opinion of the court was delivered by
Monroe, J.
The defendant in this case was tried, convicted, and sentenced upon the charge, that he did, on or about the 6th day of September, 1900, “unlawfully, wilfully, and feloniously, take, steal and carry away two sacks of com of the value of one dollar and the property of one Baptiste Gilbert.” A motion for new trial was made on the ground, that the evidence .adduced showed “that the com which *601was stolen was on the stalks,” and the only “conviction in this case that would conform to the facts would be under a charge of “severing from the soil,” with allegations of the ownership of the realty incorporated therein. In overruling this motion, as also a motion in arrest, the judge a quo says, “that the court considered that the evi- “ dence before the jury justified them in returning a verdict of guilty, “ against the accused, the evidence showing that the accused was seen, “ in the night time, carrying ,a sack of corn out of the field of the “ injured party, and he, the accused, immediately, became a fugitive “ from justice, and evaded arrest for a period of nearly a year. As to “the motion in arrest of judgment, the facts before the jury, to my ■“mind, did not establish severance from the soil; the proof, as above “stated, was, the accused was caught, with the sack of com on his “ back, going out of the field.”
There is no question of law presented, and the judgment appealed from is affirmed.
Eehearing refused.